PER CURIAM.
The judgment below dismissing the appellants’ action for partition is affirmed because (a) there was no showing of a cotenancy on which to bottom such an action as required by section 64.031, Fla. Stat. (1995); see Weed v. Knox, 157 Fla. 896, 27 So.2d 419 (1946); Serkissian v. Newman, 85 Fla. 388, 96 So. 378 (1923); Barden v. Pappas, 532 So.2d 707 (Fla. 5th DCA 1988), and (b) the effect of any partition would be inequitably to interfere with the enforcement of the agreement specifically approved in Miami Electronics Center, Inc., v. Saporta, 597 So.2d 903 (Fla. 3d DCA 1992), review denied, 613 So.2d 8 (Fla.1992). See Fisher v. Davenport, 84 So.2d 910 (Fla.1956); Rosen v. Marlin, 486 So.2d 623 (Fla. 3d DCA 1986); review denied, 494 So.2d 1151 (Fla.1986); Peacock v. Peacock, 439 So.2d 984 (Fla. 3d DCA 1983); Cohen v. Roth, 417 So.2d 743 (Fla. 3d DCA 1982).
Affirmed.